Citation Nr: 0506092	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-05 004	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, dated in September 2001, that denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
denial of service connection was duly appealed and the case 
has been forwarded to the Board of Veterans' Appeals (Board) 
for appellate review.


FINDINGS OF FACT

1.  The veteran served on active duty from January 1966 to 
January 1968.

2.  On February 22, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Louis, Missouri, that the veteran died on January [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




		
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


